MEMORANDUM**
Nevada state prisoner Erie Todd Douglas appeals the district court’s judgment denying his 28 U.S.C. § 2254 petition. We have jurisdiction pursuant to 28 U.S.C. § 2253 and we affirm.
Douglas contends that the district court erroneously forced him to abandon his unexhausted claims and failed to advise him of the option of staying his exhausted *688claims while he returned to state court to exhaust, in light of Kelly v. Small, 315 F.3d 1063, 1070-71 (9th Cir.2003).
We disagree. A federal district court need not explain habeas procedure to a litigant. See Pliler v. Ford, 542 U.S. 225, 124 S.Ct. 2441, 2445-46, 159 L.Ed.2d 338 (2004) (holding that a district court is not required to give a pro se litigant warnings about stay-and-abeyance procedure).
AFFIRMED.1

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. Douglas seeks to expand the certificate of appealability ("COA”) to encompass three more issues. We decline to expand the COA because Douglas fails to make a substantial showing of the denial of a constitutional right. See 28 U.S.C. § 2253(c)(2).